Templeton Global Opportunities Trust 500 East Broward Blvd., Suite 2100 Fort Lauderdale, Fl 33394-3091 Tel: 954.527.7500 October 22, 2010 Filed Via EDGAR (CIK #0000856138) U.S. Securities and Exchange Commission Division of Investment Management treet, N. E. Washington, D.C. 20549 Re: Templeton Global Opportunities Trust File Nos. 33-31267 and 811-05914 Preliminary Proxy Materials Dear Sir or Madam: Pursuant to the requirements of Rule 14a-6(a) under the Securities Exchange Act of 1934, submitted electronically via the EDGAR system, please find a preliminary copy of the Proxy Statement, Notice of Meeting and Proxy to be furnished to shareholders of Templeton Global Opportunities Trust (the Trust) in connection with a Special Meeting of Shareholders (the "Meeting") of the Trust, scheduled to be held on January 7, 2011. Definitive copies of these proxy materials are expected to be released to shareholders early next month. At the Meeting, shareholders will be asked to: (1) to approve a new Sub-Advisory Agreement between Templeton Investment Counsel, LLC and Templeton Asset Management Ltd.; and (2) to approve a new Sub-Advisory Agreement between Templeton Investment Counsel, LLC and Franklin Templeton Investments (Asia) Limited. The Trust intends to begin mailing definitive proxy materials to its shareholders on or about November 12, 2010, if no comments by the Staff of the SEC are received within ten (10) days of the filing of these preliminary proxy materials. Please direct any questions and comments relating to this filing to the undersigned at 954-847-2285 or, in my absence, to Lori Weber, Esq. at 954-847-2283. Very truly yours, /s/ ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary
